Citation Nr: 1631111	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  04-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased disability rating for chondromalacia patella of the right knee rated at 10 percent for prior to September 12, 2008, 30 percent from September 12, 2008, and 10 percent from September 1, 2015.  

2. Entitlement to an increased disability rating for chondromalacia patella of the left knee rated at 10 percent for prior to September 12, 2008, 30 percent from September 12, 2008, and 10 percent from September 1, 2015.  

3. Entitlement to initial compensable disability rating for degenerative joint disease of the left hip.    

4. Entitlement to initial compensable disability rating for degenerative joint disease of the right hip.    

5. Entitlement to service connection for fibromyalgia.  

6. Entitlement to service connection for migraine headaches.    

7. Entitlement to service connection for hypertension.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).  

(The issues of entitlement to increased ratings for an acquired psychiatric disorder, lumbar spine disability and for right leg length insufficiency, as well as entitlement to service connection for a left thigh disorder, are addressed in a separate decision.)  	 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to February 1988.

This matter is on appeal from rating decisions in August 2002, August 2006, August 2007, and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to increased ratings for a bilateral knee disability was denied by the Board in a December 2007 decision.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims which, in a December 2008 Order, vacated the decision and remanded for further development.  

In September 2010, the Veteran appeared at a Central Office hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was remanded by the Board in January 2011 and again in December 2014 for further development and is now ready for disposition.  The Board finds that there has been substantial compliance with the Board's Remands.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).

The Veteran has submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of additional pertinent evidence pursuant to 38 C.F.R. § 20.1304 (2015) in June 2016.  

The issues of entitlement to service connection for headaches and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  For the period of the appeal, the service-connected right and left knee disabilities are manifested by stiffness, pain, painful motion, x-ray evidence of mild degenerative changes in the knee, flexion ranging from 95 degrees to full flexion, slight tenderness, and crepitus, without objective evidence of knee instability, subluxation, dislocation, deformity, ankylosis, effusion, locking, heat, or redness in the knee joint, or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination.  

2.  For the period from September 12, 2008, to August 31, 2015, the service-connected left and right knee disabilities were manifested by limitation of extension to 20 to 25 degrees without evidence of additional limitation of extension or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination.  

3.  For the period prior to September 12, 2008 and from September 1, 2015, the service-connected left and right knee disabilities were manifested by full extension.  

4.  The Veteran's degenerative joint disease of the right and left hips are characterized by mild degenerative changes and pain without objective findings of favorable ankylosis of the hip in flexion at an angle between 20 and 40 degrees and slight adduction or abduction, limitation of flexion to 30 degrees, or limitation of abduction with motion lost beyond 10 degrees.   

5.  Fibromyalgia was not shown in active service or for many years thereafter and is not related to service and is not due to or aggravated by a service-connected disability.     

6.  Chronic symptoms of hypertension were not manifested during service and the Veteran did not continuously manifest symptoms of hypertension in the years after active service. 



7.  Hypertension was not manifested to a degree of ten percent within one year of service separation but first manifested many years after service, and is not related to any in-service injury, disease or event and is not due to or aggravated by a service-connected disability.   


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating under Diagnostic Code 5260 for chondromalacia patella of the left knee from September 12, 2008 to August 31, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260 (2015). 

2.  The criteria for a 10 percent disability rating under Diagnostic Code 5260 for chondromalacia patella of the right knee from September 12, 2008 to August 31, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260 (2015). 

3.  The criteria for a disability rating in excess of 10 percent under Diagnostic Code 5260 for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260 (2015). 

4.  The criteria for a disability rating in excess of 10 percent under Diagnostic Code 5260 for chondromalacia patella of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260 (2015). 


5.  The criteria for a disability rating in excess of 30 percent under Diagnostic Code 5261 for chondromalacia patella of the left knee from September 12, 2008 to September 1, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5261 (2015). 

6.  The criteria for a disability rating in excess of 30 percent under Diagnostic Code 5261 for chondromalacia patella of the right knee from September 12, 2008 to September 1, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5261 (2015). 

7.  The criteria for an initial 10 percent disability rating for degenerative joint disease of the left hip have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5250, 5252, 5253 (2015).  

8.  The criteria for an initial 10 percent disability rating for degenerative joint disease of the right hip have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5250, 5252, 5253 (2015).  

9.  The criteria for entitlement to service connection for fibromyalgia, to include on a secondary basis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

10.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the September 2010 hearing, the Veteran was assisted by a representative.  The undersigned Acting VLJ fully explained the appealed issues and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Acting VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  As the duties to notify and assist the Veteran have been met, no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claims.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

On the other hand, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Knees

Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Under Diagnostic Code 5256, ankylosis of the knee, a 30 percent rating is warranted for knee ankylosis in a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257 (other impairment of the knee), a 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5261, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

When evaluating the appropriate ratings for knee disabilities, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

During the relevant period on appeal, which for the Veteran's knee disability begins from the time of his claim in November 2001, the Veteran received a 10 percent disability rating for each knee prior to September 12, 2008, and a 10 percent rating since September 1, 2015.  These ratings were assigned under 38 C.F.R. § 4.71a, DC 5260 (2015) (addressing limitation of flexion).  For the period from September 12, 2008 to September 1, 2015, his disability was recharacterized under 38 C.F.R. § 4.71a, DC 5261 (2015) (addressing limitation of extension), and a 30 percent rating was assigned under this diagnostic code.    

In order to warrant a rating in excess of 10 percent for a knee disability based solely on limitation of motion, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2015).

The Board finds that a 10 percent rating should be assigned to each knee on the basis of findings of mild degenerative joint disease in each knee with pain and noncompensable limitation of flexion.  As noted above, a 10 percent rating is assigned to each knee under DC 5260 on this basis for the time period prior to September 12, 2008 and since September 1, 2015.  However, the 10 percent ratings assigned under DC 5260 are warranted for the entire period of the appeal.  Separate ratings are permitted for the knee under DC 5260 and DC 5261 if there is evidence of limitation of flexion in addition to limitation of extension.  The 30 percent rating assigned to each knee from September 12, 2008 to September 1, 2015 was assigned under DC 5261 on the basis that there was limitation of extension in each knee.  The medical evidence shows that during this time period, there was also noncompensable limitation of flexion of each knee with painful motion.  Thus, for this time period from September 12, 2008 to August 31, 2015, a 10 percent rating is warranted under DC 5260 for noncompensable limitation of flexion with painful motion.  The appeal is granted to that extent.  

The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent under Diagnostic Code 5260 for each knee at any time during the time period of the appeal.  On VA examination in January 2002, the Veteran stated that his knees were painful and that physical therapy did not help his symptoms.  Upon examination, the left knee was seen to be normal, with no pain, effusion or tenderness.  His range of motion in that knee included 135 degrees of flexion and full extension without any evidence pain on motion.  His right knee joint was much worse, and his range of motion was much more limited.  However, he was still able to exhibit 135 degrees of flexion and full extension.  While some atrophy of the right thigh was also shown along with slight pain on full extension, it does not appear that such atrophy or weakness is so severe that a rating in excess of 10 percent is warranted.  

At a QTC examination in April 2004, the Veteran again stated that he experienced pain that was exacerbated with extension and bending.  Upon examination he was able to achieve 135 degrees of flexion and full extension bilaterally.  There was no evidence of pain, fatigue or weakness, and ankylosis was specifically observed to be absent.  Similarly, at a VA examination in April 2005, the Veteran stated that he typically treats the injury with ice with ether is pain, and some numbness if he remains in a single position for an extended period.  Upon examination, his range of motion was characterized by 140 degrees of flexion and full extension without any additional limitation due to pain.  

A May 2009 VA examination report indicates that the Veteran stated that his knee pain was characterized by pain, locking and fatigability.  Upon examination, his range of motion was characterized by flexion limited by pain to 100 degrees and extension limited to 20 degrees in each knee.  

A VA examination in September 2009, he stated that he could not do prolonged standing or walking due to pain.  He reported having weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, effusion, and pain.  he reported having daily flare-ups with severe pain.  Upon examination, he exhibited 140 degrees of flexion and full extension bilaterally.  

A VA examination in June 2011 was similar.  There, the Veteran described complaints of muscle problems which impacted his ability to move his right knee.  Subjective factors included decreased circumference of the right thigh and calf compared to the left thigh.  However, upon examination, the examiner noted no loss in muscle substance or impairment of right thigh muscle tone.  Range of motion testing was limited by pain to 100 degrees of flexion in the right knee and 95 degrees in the left knee.  Limitation of extension was limited to 25 degrees in the right leg and 20 degrees in the left.  

At the VA examination in May 2012, the Veteran stated that he has had to limp after his right knee pain, and his muscles become painful and weak.  Upon examination, the right knee was characterized by 105 degrees of flexion and 5 degrees of extension.  While he stated at that time that pain began at 5 degrees of flexion, there was no indication that such pain was limiting.  

Moreover, at a VA examination in August 2015, the Veteran stated that his condition has worsened since active duty, and that he is able to flex it less after repetitive motion.  Upon examination, however, he was again able to exhibit 140 degrees of flexion and full extension.  

In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion of the knee must be limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Here, the Board finds no basis for assigning a rating in excess of 10 percent under Diagnostic Code 5260.  The weight of the evidence shows that the Veteran has demonstrated flexion of the right knee and the left knee well beyond 30 degrees on every occasion range of motion has been tested.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5260 for the time period in question is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The weight of the evidence shows no additional limitation of flexion of the right or left knees due to pain or other symptoms.  The medical evidence shows that even when considering pain and painful motion, forward flexion was to 100 to 140 degrees (full flexion).  The April 2004 VA QTC examination report indicates that the examiner found no evidence of pain, fatigue, or weakness.  The August 2015 VA examination report shows full range of motion of the knees.  

The Board finds that the Veteran's current 10 percent disability ratings assigned to the right and left knee disabilities take into consideration and incorporate the functional loss and impairment due to pain, crepitus, tenderness, and flare-ups.  The right and left knee disabilities have not been shown to produce additional impairment of flexion due to pain or functional loss that would warrant ratings higher than 10 percent.  See DeLuca; supra.  In this case, while the Veteran complains of pain in his knees in the slightest of motion, it does not appear that his pain results in significant additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  As noted, the Veteran has flexion of the knees well beyond 30 degrees when considering pain and functional loss.  The current functional impairment of the right and left knee and the symptoms of pain are encompassed in the current 10 percent ratings under Diagnostic Code 5260.   

Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  Additionally, because the Veteran is already receiving the minimum compensable rating for pain, 38 C.F.R. § 4.59 is not applicable. 

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  There is no evidence of ankylosis of the right or left knees.  Therefore, Diagnostic Code 5256 is not for application.  

There are no findings of instability or recurrent subluxation in the right and left knees.  In fact, stability testing was consistently normal.  Thus, a higher rating is not warranted under Diagnostic Code 5257.

The Board also finds that a separate rating is not warranted under either Diagnostic Code 5258 or 5259.  Diagnostic Codes 5258 and 5259 address meniscus injuries and symptoms which are not shown by the evidence of record.  Further, the medical evidence does not document effusion in the knees or episodes of locking.  

In summary, for these reasons, the Board finds that a 10 percent rating is warranted under DC 5260 for each knee disability for the time period of September 12, 2008 to August 31, 2015 on the basis of pain, painful motion and noncompensable limitation of flexion in each knee.  The appeal is granted to that extent.  The Board further finds that the preponderance of the evidence is against the assignment of disability evaluations in excess of 10 percent under DC 5260 for the service-connected right and left knee disabilities at any time during the time period of the appeal.  The claims for a higher ratings are therefore denied. 

A separate compensable rating for limitation of extension of the knees has been assigned pursuant to VAOPGCPREC 9-2004.  As noted, a 30 percent rating has been assigned to each knee for the period from September 12, 2008 to September 1, 2015, on the basis of limitation of extension.  

Under Diagnostic Code 5261, a 40 percent or higher disability evaluation is warranted for extension limited to 30 degrees or more.  The evidence shows that during the time period from September 12, 2008 to September 1, 2015, extension of the left and right knees was not limited to 30 degrees or more.  At a VA examination in May 2009, the Veteran stated that his knee pain was characterized by pain, locking and fatigueability.  Upon examination, his range of motion was characterized by flexion limited by pain to 100 degrees and extension limited to 20 degrees in each knee.  

At a VA examination in September 2009, the Veteran stated that he could not do prolonged walking or standing because of pain.  Upon examination, he exhibited 140 degrees of flexion and full extension bilaterally.  At a VA examination in June 2011, the Veteran described complaints of muscle problems which impacted his ability to move his right knee.  However, upon examination, the examiner noted no loss in muscle substance or impairment of right thigh muscle tone.  Range of motion testing was limited by pain to 100 degrees of flexion in the right knee and 95 degrees in the left knee.  Limitation of extension was limited to 25 degrees in the right leg and 20 degrees in the left.  

At his most recent VA examination in May 2012 the Veteran stated that he has had to limp after his right knee pain, and his muscles become painful and weak.  Upon examination, the right knee was characterized by 105 degrees of flexion and 5 degrees of extension.  While he stated at that time that pain began at 5 degrees of flexion, there was no indication that such pain was limiting.  

Therefore, a rating in excess of 30 percent is not warranted for either knee under DC 5261 on the basis of limited extension for the period between September 12, 2008, and September 1, 2015.  The medical evidence of record shows that prior to September 12, 2008 and from September 1, 2015, there was full extension of the right and left knees.  Thus, a separate disability evaluation under Diagnostic Code 5261 is not warranted prior to September 12, 2008 and from September 1, 2015.  See 38 C.F.R. § 4.71a , Diagnostic Code 5261.

When considering a disability rating under DC 5261, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his knees in the slightest of motion, it does not appear that his pain results in significant additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the 30 percent ratings currently assigned under DC 5261 from September 12, 2008 to September 1, 2015.  

The Board has also considered VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Board finds that separate 10 percent ratings are not warranted for the right and left knees under Diagnostic Codes 5257, 5258, or 5259 because the weight of the evidence fails to establish instability or subluxation of the knees or distinct and separate symptoms due to meniscal injury.  

There are no objective findings of instability or subluxation in the knee or meniscal injury at any time during the entire appeal period.  At a VA examination in January 2002, both knee joints were stable.  The April 2004 QTC examination and another VA examination in April 2005 were substantially the same, as both knees were observed to be stable.  VA examinations in May and September 2009, June 2011, and September 2015 revealed that stability testing was normal.  No instability or subluxation was noted.  

The Veteran has provided several lay statements that his right and left knees were unstable.  He reported that he has pain in both knees and instability that has caused him to fall two or three times.  

Consideration has been given to the Veteran's personal assertion that he has instability of the knees.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Instability of the knee is not the type of condition that is readily amenable to mere lay diagnosis as specific testing is needed to properly assess instability.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007).  The Board notes that the VA examination reports indicate that specific diagnostic tests were performed by the examiners to determine whether the Veteran's left and right knees were unstable.  See for instance the September 2015 VA knee examination report which documents the results of four different tests performed by the VA examiner to determine if there was instability in the knees.   

Although the Board readily acknowledges that Veteran is competent to report the sensation of instability, there is no indication that the Veteran is competent to a provide objective medical findings to support his complaints.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). The VA examinations included testing data that failed to support a finding of instability in the knees.  That objective medical evidence outweighs the Veteran's subjective belief.  Accordingly, the Veteran's lay evidence does not constitute competent medical evidence and lacks probative value.  The objective medical evidence outweighs the Veteran's lay statements.  

There is medical evidence that the Veteran has a meniscal injury in the knees.  A September 2015 VA examination report indicates the Veteran has a bilateral torn meniscus.  The report notes that the Veteran underwent an arthroscopic meniscus repair of the right knee in 1986 and 1988 and repair in the left knee in 2008.  However, the September 2015 VA examination report indicates that the current manifestation of the meniscus injury in each knee was pain.  See also the June 2011 VA examination.  The Board points out that the Veteran is already compensated for pain and painful motion in the left and right knees.  As discussed in detail above, the 10 percent rating assigned to each knee under DC 5260 is specifically assigned for the symptoms of pain and the functional loss the pain causes.  Granting compensation for the same manifestations under a separate diagnosis and disability rating would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2015).  In this regard, a separate rating for pain due to a meniscus injury under Diagnostic Codes 5258 or 5259 would be pyramiding, and therefore, a separate rating is prohibited.    

In conclusion, the Board finds that the assignment of a 10 percent disability rating under DC 5260 is warranted for each knee from September 12, 2008 to August 31, 2015 and the appeal is granted to that extent.  

The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent under DC 5260 for the right or left knee disabilities at any time during the appeal.  The Board further finds that the assignment of disability ratings in excess of 30 percent under DC 5261 are not warranted for the right knee or left knee disabilities during the time period from September 12, 2008 to September 1, 2015.  The Board also concludes that the preponderance of the evidence is against the assignment of separate 10 percent ratings under Diagnostic Code 5257, 5258, or 5259 at any time during the appeal period and the assignment of separate 10 percent ratings under Diagnostic Code 5261 prior to September 12, 2008 and from September 1, 2015.  

Hips

The Veteran currently receives noncompensable ratings for his bilateral hip disability under 38 C.F.R. § 4.71a, DCs 5003 and 5251 (2015) (addressing limitation of extension of the thigh).  

With respect to disabilities of the hip, 38 C.F.R. § 4.71a, DC 5250 through 5255 set forth relevant provisions.  

DC 5250 evaluates ankylosis of the hip.  A 60 percent evaluation may be assigned for favorable ankylosis of the hip in flexion at an angle between 20 and 40 degrees and slight adduction or abduction.  A higher 70 percent rating is warranted for intermediate ankylosis of the hip, while a maximum 90 percent rating is assigned for unfavorable or extremely unfavorable ankylosis (the foot not reaching the ground, necessitating crutches).  

The applicable DC's for limitation of motion of the hip are DC 5251, 5252 and 5253.  Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.7, Plate II.  A 10 percent disability rating is warranted where extension of the thigh is limited to 5 degrees (DC 5251); or where flexion is limited to 45 degrees (DC 5252).  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  A 10 percent disability rating is also warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; a 10 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.

Pursuant to DC 5254, an 80 percent disability rating is assigned for hip flail joint.  

DC 5255 evaluates an impairment of the femur.  An 80 percent rating will be assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture).  A 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint.  A 30 percent rating will be assigned for malunion of the femur with marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability. 

The Board finds that the competent and credible evidence of record supports a 10 percent rating for each hip.  Specifically, in cases where a veteran has pain upon motion, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, MRI in June 2009 indicated mild degenerative changes in the hips.  Review of the record shows that the Veteran has reported hip pain and pain with motion.  An October 2003 VA orthopedic consult record indicates that the Veteran reported having progressive bilateral hip pain for five or six years.  Physical examination revealed full range of motion the hips with guarding.  A December 2003 x-ray examination revealed mild degenerative joint disease in the hips.  An August 2004 VA MRI report notes that the Veteran had complaints of bilateral hip pain.  The MRI showed mild to moderate degenerative joint disease in the hips.  At the April 2006 VA examination, the Veteran reported having constant pain in the bilateral hips.  He reported that the pain is characterized as burning, sharp, cramping, and aching.  The pain severity was a 10 out of 10 at the highest level and was elicited by physical activity, food, and stress or comes by itself.  It was relieved by rest and multiple pain and anti-inflammatory medication.  The medications included gabapentin, hydrocodone, baclofen, and naproxen.  The Veteran reported some relief in his symptoms and no side effects and he was able to function with medication.  Examination of the hip joints showed guarding of movement bilaterally.  There was also tenderness bilaterally noted on full range of motion.  Hip range of motion was normal bilaterally and the Veteran complained of pain on bilateral hip flexion at full range of motion.  There was evidence of weakness and lack of endurance bilaterally; pain caused a major functional impact.  There was no fatigue or incoordination noted after repetitive use and the examiner was unable to determine any additional limitation in degrees.  

A June 2007 VA examination report indicates that the Veteran reported having constant bilateral hip pain.  Examination of the hips revealed guarding of movement bilaterally.  The hip joints were not in any fixed position or ankylosis.  Hip range of motion was normal bilaterally.  It was noted that after repetitive use, the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance without evidence of incoordination.  It was noted that major functional impact was pain and additional limitation in degrees was zero.  The diagnosis was degenerative joint disease of the bilateral hips. 

A September 2009 VA examination report indicates that the diagnosis was degenerative joint disease of the left and right hips.  It was noted that there was no change in the diagnosis.  The condition was active, the subjective factors were chronic daily pain in right and left hips.  The pain was exacerbated by prolonged standing.  The objective factors were decreased range of motion in the left and right hips and range of motion limited by pain.  

A June 2011 VA examination report indicates that the Veteran had an antalgic gait due in part to the hip pain.  A May 2012 VA examination report indicates that the functional loss and impairment due to the hip disability was less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, or weight bearing.  A September 2015 VA examination report indicates that range of motion of the hips was normal and there was evidence of pain in the hips on rest.  There was evidence of pain on weightbearing and evidence of diffuse tenderness on palpation.  The examiner noted that pain limited functional ability during flare-ups.  The Veteran had disturbance of locomotion, and interference with sitting and standing in the left hip.  

The Board finds that a 10 percent rating under Diagnostic Code 5252 is warranted for each hip for the time period of the appeal based upon findings of painful motion and severe pain which interfered with normal movements and activities of daily living.  A compensable rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40  or functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The evidence establishes that the Veteran has experienced pain in the left and right hip and the pain causes functional loss in the hips.  See Mitchell, supra.  Therefore, a minimum 10 percent compensable rating is warranted for each hip for the time period of the appeal.  The claim for a higher initial rating is granted to that extent. 

In order to warrant a rating in excess of 10 percent, the evidence must show:
* Favorable ankylosis of the hip in flexion at an angle between 20 and 40 degrees and slight adduction or abduction (60 percent under DC 5250); 
* Limitation of flexion to 30 degrees (20 percent under DC 5252); or 
* Limitation of abduction with motion lost beyond 10 degrees (20 percent under DC 5253).  See 38 C.F.R. § 4.71a.  

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  Specifically, at the evaluation in April 2005, the Veteran stated that he was in significant pain in his hips and groin area.  At a VA examination in April 2006, he reported pain that goes through the hips and was alleviated by rest.  Upon examination, tenderness was observed in the hip joints, but his range of motion was normal bilaterally.  No fatigue or incoordination was noted after repetitive use. 

Next, at a VA examination in September 2009, the Veteran stated that complained of pain in the hips for many years, and that this pain is severe in nature.  He has difficulty standing and walking, but has never undergone any corrective surgery.  Upon examination, his gait was normal and he had no difficulty with weight bearing or balancing.  His range of motion was limited by pain to 70 degrees of flexion and 35 degrees of abduction.  No ankylosis was observed.  

Next, at a VA examination in May 2012, the Veteran attributed his hip pain to his unequal leg length, and that he experiences constant burning and stinging pain in both hips.  Upon examination, he exhibited 90 degrees of flexion in the right hip and 105 degrees of flexion in the left.  On this occasion, the VA examiner remarked that abduction was lost beyond 10 degrees.  However, at a subsequent VA examination in August 2015, his flexion was limited to 125 degrees and abduction was limited to only 45 degrees.  Given the mild level of pathology combined with the other evidence of record, the Board affords minimal weight to the finding that abduction was lost beyond 10 degrees in May 2012.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this regard, the Board notes that the Veteran's hip pain was present even at 0 degrees of flexion.  However, this is not the type of pain contemplated by DeLuca, which considers only pain that results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.

The Board has also considered whether a higher evaluation under another DC is appropriate.  No rating is warranted for hip ankylosis under Diagnostic Code 5250 as there has been no finding of hip ankylosis.  The evidence clearly shows that the Veteran retained significant range of motion in his hip.  Similarly, as there is no evidence indicating a flail joint or fracture of the shaft or neck of the femur, no higher rating under Diagnostic Codes 5254 or 5255 is warranted.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his hip disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hip and knee disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's hip disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In conclusion, a minimum 10 percent compensable rating is warranted for each hip for the time period of the appeal.  The claim for a higher initial rating is granted to that extent.  

Extraschedular Considerations

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, given VA's duty to consider the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, it is very unlikely that any symptoms would fall outside the relevant diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Service Connection

The Veteran is also claiming entitlement to service connection for fibromyalgia, to include as secondary to his back and knee disabilities, and hypertension.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, cardiovascular disease is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Service Connection for Fibromyalgia

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the fibromyalgia did not manifest in service and is not otherwise related to active service or to a service-connected disability.  

Service treatment records do not reflect complaints of, treatment for, or a diagnosis of fibromyalgia.  Service treatment records show treatment for knee and back pain and service connection is currently in effect for right and left knee disabilities and back disabilities.  The Veteran separated from active service in February 1988.  

Post-service evidence does not reflect symptoms or diagnosis of fibromyalgia for many years after service separation.  The Veteran was afforded a VA examination in April 1988, soon after service separation.  He reported having back and knee pain.  He had no other complaints pertinent to the joints or musculoskeletal system.  Physical examination revealed full range of motion of all the joints.  Fibromyalgia was not diagnosed.  

The first potential indication of fibromyalgia was not until 1999.  In August 1999, the Veteran reported having fatigue and arthralgia for six to twelve months.  In September 1999, the Veteran reported having numbness and arthralgias.  A November 1999 private evaluation report by a rheumatologist indicates that the Veteran reported having an increasing amount of pain in his bones and joints.  He reported trying aspirin, ibuprofen and Relafen without any significant amelioration of his symptoms and he found that activity and warm baths helped.  

It was noted that the Veteran was involved in a significant motor vehicle accident 10 years ago, at which time he did not sustain any fractures.  He did lacerated his forehead but felt quite sore for a while after that accident.  He has not observed any swelling, locking, or giving way of any joints.  

Musculoskeletal examination revealed a very slight discomfort in both hips on external rotation, lumbar discomfort on external rotation of the hips, and slight discomfort on normal mobility in the knees.  There was no laxity or effusion present.  There was no discomfort at the joint line on palpation.  The remainder of the musculoskeletal exam was free of synovial swelling, limited mobility, or pain.  The impression was body aches most likely secondary to a motor vehicle accident in 1989 or 1990 with subsequent myofascial pain and potentially early osteoarthritis.  The rheumatologist stated that at this time, there was little support for a systemic, inflammatory process and there was a remote possibility of metabolic process, such as hyperparathyroidism, however, this was rather remote.  

A January 2003 private treatment record indicates that the Veteran's private physician, Dr. I.O., made an assessment of fibromyalgia.  It was noted that the Veteran complained of myofascial pain syndrome; he had seen a rheumatologist who did not think the Veteran had inflammatory joint disease and he had seen different specialists in the last couple of weeks and was given Flexeril and Amitriptyline.  The Veteran reported having chronic pain syndrome and fibromyalgia.  The physician noted that review of the systems was unremarkable with the exception of his chief complaints.  A March 2004 VA primary care treatment record shows a diagnosis of chronic pain, multifactorial with a large component of fibromyalgias and osteophytes and spondylosis of the spine.  The Veteran was referred to physical therapy.     

A June 2005 C.C. Pain Management Center consultation note indicates that the Veteran had diffuse generalized chronic pain related to history of rheumatoid arthritis and fibromyalgia.  His pain has been difficult to manage and he has seen multiple previous physicians.  He was receiving care through the VA system but became dissatisfied.  Previous treatments included physical therapy, chiropractic TENS, and multiple narcotic agents with minimal improvement noted.  Currently, the Veteran stated that his worst pain was in his lower back and hips.  The diagnosis was myofascial pain syndrome, sacroiliitis not elsewhere classified, lumbar disc displacement/herniation, degeneration of lumbar or lumbosacral intervertebral disc, and multi-level cervical degenerative disc disease.  The physician noted that the Veteran was difficult to evaluate because of diffuse pain complaints.  The Veteran was referred to another doctor for management of the fibromyalgia and generalized pain.  

A November 2005 Rehabilitation Clinic Note shows an assessment of fibromyalgia syndrome in addition to chronic neck pain, chronic low back pain, multiple disc bulges in the cervical, thoracic, and lumbar spines, and depression.  The Veteran reported having a long history of pain which he believed may have begun when he was attempting to move some office equipment with another person and the other person lost grip of a 350 pound file cabinet which ran into the Veteran pushing him backwards down the stairs and slamming him into a brick wall.  This occurred in 1998.  The Veteran reported a knee injury in service and post service injuries in 1990 (head injury in a motor vehicle accident) and 1993 (fell 8 feet).  Musculoskeletal exam revealed tender points to palpation at 16 to 18 positive sites.  

The first evidence of symptoms of chronic or diffuse pain was in the 1999 and the first evidence of a diagnosis of fibromyalgia is in 2003, over 10 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The weight of the competent and credible evidence establishes that the Veteran's fibromyalgia was first diagnosed many years after active service and is not caused by any in-service event and are not related to active service.  The Board further finds the weight of the competent and credible evidence shows that the fibromyalgia is not proximately due to or aggravated by a service-connected disability.  

The Veteran was afforded VA examinations to obtain medical evidence as to the nature and etiology of the fibromyalgia.  An August 2009 QTC VA examination report indicates that the Veteran reported that he had fibromyalgia for over 24 years, and the location of the condition was throughout his entire body.  He reported symptoms of easy fatigue, headache, sleep disturbance, gastrointestinal problems, depression, abnormal sensation, stiffness, musculoskeletal pain, and weakness.  Examination revealed complaints of muscular pain throughout the entire body.  He had 10/10 tender points throughout the trunk and extremities.  The diagnosis in pertinent part was fibromyalgia.  The VA examiner opined that the fibromyalgia was not secondary to the service-connected back or knee conditions because the fibromyalgia is a separate and distinct entity and was not caused by the back or knee conditions.  The VA examiner stated that there was no pathophysiologic relationship to support a causal relationship.  

A September 2009 QTC VA examination report indicates that the Veteran reported that the fibromyalgia existed since 1984 and the location of the condition was all over muscular pain.  He also reported having easy fatigability, headaches, sleep disturbance, anxiety, depression, Raynaud's like symptoms, paresthesia, gastrointestinal disturbances, stiffness in most joints, musculoskeletal pain, and musculoskeletal weakness on the throughout body.  He reported that the symptoms occur all over body constantly.  The Veteran indicated that he had the muscle and joint pain since 1984 in the Navy. 

The diagnosis was fibromyalgia.  The VA examiner indicated that the subjective factors are chronic, daily pain all over his body and the objective factors are multiple tender points all over body.  The VA examiner stated that the condition was active because Veteran continues to suffer with chronic daily pain and fatigue all over.  

The VA examiner stated that the etiology of the Veteran's fibromyalgia is unknown since there is no known cause of fibromyalgia.  The VA examiner stated that based on the Veteran's medical service records, it was less likely than not that the Veteran's musculoskeletal complaints in service were fibromyalgia.  The VA examiner stated that there was no evidence of the Veteran complaining while in service about the all over muscular pain that he has now and his other complaints of knee, hip, and back pain taken together are not consistent with fibromyalgia symptoms.  The VA examiner noted that there are theories that suggest trauma can trigger onset of fibromyalgia but these are speculative.  The VA examiner further stated that in several consults with pain management and neurology, the Veteran mentions accidents after the service as the cause of his headaches and chronic pain.  

In May 2012, the Veteran underwent another VA examination.  On exam, the Veteran stated that he developed fibromyalgia from overusing his muscles in the military.  All muscles were affected, most significantly in the shoulder, hips and neck.  He described his pain as "nearly constant."  

After a complete medical evaluation, the VA examiner opined that the Veteran's fibromyalgia was less likely than not related to active duty service.  The VA examiner noted that there is no evidence in the service treatment record that the Veteran had any medical problem consistent with fibromyalgia.  While fibromyalgia symptom does include joint pain, the Veteran did not have the chronic widespread pain even with this condition.  He had complaints of pain in the right knee primarily which was caused by injury and complicated by surgery.  He developed left knee pain when he injured the knee lifting weights in 1988.  Throughout the military he had only occasional left knee pain.  He complained once of shoulder pain and also complained once of pain in the upper and lower leg.  Fibromyalgia is characterized by stiffness, aching all over, fatigue, sleep impairment, and ongoing headaches. He had none of these complaints while in service.  Tender points were not identified while he was in service which is not unusual unless fibromyalgia is suspected.  With examination of the tender point during this exam, he did not meet the criteria for fibromyalgia at this time.  In short there is no evidence to support that the Veteran had fibromyalgia while in service.  Since there is no evidence that he had fibromyalgia during service, one cannot conclude that it was aggravated by service.  Fibromyalgia is not known to be caused by overworking of the muscles as the Veteran contends.  

The VA examiner noted that on Rheumatology Consult in November 1999, it was felt that the body aches the Veteran was having at that time were most likely secondary to a motor vehicle accident in 1989 or 1990 with subsequent myofascial pain and potentially early osteoarthritis.  The Veteran was discharged from the service in February 1988.  The VA examiner found no mention of the motor vehicle accident while in service.  Throughout the record, the motor vehicle accident was reportedly in 1990 yet the Veteran said it occurred prior to his discharge from the Navy.  The VA examiner indicated that there are inconsistencies throughout the note as to what symptoms he had when sometimes he said he had the wide spread joint pain while in service.  Mostly however it is clear that the widespread joint pain started in 1998 some 10 years following his discharge from the service.  Based on review of the sequence of events it is more likely that the fibromyalgia symptoms started after the moving incident and fall down the stairs in 1998.  The VA examiner opined that it was less likely than not that the current fibromyalgia was caused or aggravated by the service-connected disabilities including degenerative joint disease of the thoracolumbar spine or chondromalacia of the knees.  These service-connected conditions would not cause fibromyalgia to develop nor would they worsen the fibromyalgia pain.  

The Board finds that the examinations are collectively adequate for evaluation purposes.  Specifically, the VA examiners conducted a comprehensive review of the claims file, interviewed the Veteran, and conducted physical examinations.  The examinations and medical opinions are adequate because the examiners issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners provided medical opinions as to the nature and etiology of the claimed disability and whether the disability was related to active service or were caused or aggravated by the service-connected disabilities.

The Board finds the 2012 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA physician reviewed the claims folder including the service treatment records and the Veteran's medical history, and examined the Veteran before rendering the medical opinion.  The VA physician specifically addressed the service treatment records and the Veteran's lay statements concerning the fibromyalgia symptoms in service and considered such findings when rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez, 22 Vet. App. 295  . 

The Veteran submitted lay evidence in support of his claim.  At the VA examinations, he asserted that the fibromyalgia symptoms began in active service.  The Veteran, as a layperson, is competent to describe being observable symptoms such as pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Board finds that the Veteran's lay statements as to the onset of the symptoms to have limited credibility and limited probative value.  These statements were first made over 10 years after service and were made in connection with the Veteran's claim for compensation.  The Veteran's lay statements are general and do not contain any detailed information about the symptoms such as frequency or duration of the symptoms.  The lay statements are not supported by or documented by the service treatment records or the post-service treatment records.  The statements are also inconsistent with the statements the Veteran made when he sought medical treatment after service.  As noted above, the Veteran reported the onset of the symptoms after post service injuries.  The Veteran has made a number of statements that appear to contradict that the disorders existed since active duty.  Of particular note, in January 2006, he asserted that many of his disorders are the result of a motor vehicle accident in 1989 or 1990, and an accident while moving a heavy object that occurred in 1998, and well after active duty.  See also the November 1999 rheumatologist consult report.  
 
In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Given the inconsistency of the Veteran's assertions with his own statements and the competent and credible evidence of record, including the service treatment records, the Veteran's assertions that he had fibromyalgia symptoms beginning in service are not found to be sufficiently credible to establish such an onset.  

The Board notes that the August 2009 QTC VA examination report indicates that the VA examiner opined that the Veteran's fibromyalgia existed for greater than 24 years.  The Board finds this assessment to have little or no probative value since it was based upon the Veteran's own report, which the Board finds to have little or no probative value.  

A September 2009 QTC VA examination report indicates that the VA examiner stated that "Since we cannot say for sure either way it is at least as likely as not that his fibromyalgia is etiologically related to his military duties."  As noted above, this VA examiner also opined that the etiology of the Veteran's fibromyalgia is unknown since there is no known cause of fibromyalgia.  The VA examiner stated that based on the Veteran's medical service records, it was less likely than not that the Veteran's musculoskeletal complaints in service were fibromyalgia.  The VA examiner stated that there was no evidence of the Veteran complaining while in service about the all over muscular pain that he has now and his other complaints of knee, hip, and back pain taken together are not consistent with fibromyalgia symptoms.  The VA examiner noted that there are theories that suggest trauma can trigger onset of fibromyalgia but these are speculative.  The VA examiner further stated that in several consults with pain management and neurology, the Veteran mentions accidents after the service as the cause of his chronic pain.  

The Board finds that the September 2009 VA medical opinion, at least in part, weighs in favor of service connection for fibromyalgia.  However, when this positive opinion is considered with the other medical evidence of record, the evidence is not in equipoise, but the competent and credible evidence weighs against the claim for service connection.  Specifically, the Board finds that the May 2012 VA medical opinion, the service treatment records, and the post service medical evidence outweighs the September 2009 VA medical opinion.  The May 2012 VA medical opinion is detailed and contains a comprehensive rationale.  The VA examiner pointed to the evidence relied upon in the opinion.  The service treatment records and post service medical evidence support the May 2012 VA opinion.  Thus, the May 2012 VA opinion has more probative value.  

The Veteran himself has attempted to relate the fibromyalgia to active service and to his service-connected disabilities.  Although the Veteran, as a lay person, is competent to describe observable symptoms such as pain and firsthand events and he may be competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of fibromyalgia falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology of the fibromyalgia would require medical expertise and knowledge of the complexities of the musculoskeletal system and it is not shown that the Veteran has this knowledge or expertise.  The Board finds the May 2012 VA medical opinion to have more probative value and it outweighs the Veteran's own lay assertions. 

The Board finds that the weight of the competent and credible evidence establishes that the fibromyalgia did not manifest in service, the Veteran did not have chronic or recurrent fibromyalgia symptoms in service or soon after service, the fibromyalgia symptoms first manifested over 10 years after service separation, and the fibromyalgia is not medically related to injury or other incident of active service.  The Board finds that the weight of the competent and credible evidence establishes that the fibromyalgia is not due to or aggravated by a service-connected disability.    

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for fibromyalgia and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hypertension

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the hypertension did not manifest in active service or within one year of service separation, and is not otherwise related to active service or to a service-connected disability.  

Service treatment records do not reflect complaints of, treatment for, or diagnosis of hypertension in active service.  The post-service evidence does not reflect symptoms or diagnosis of hypertension for many years after service separation.   Hypertension was first clinically diagnosed in January 2006 according to a treatment note from that same month.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a)  for a chronic disease manifested to 10 percent within one year from service separation is not warranted.  

The first evidence of symptoms or diagnosis of hypertension is over 15 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds the weight of the competent and credible evidence shows that the Veteran did not have chronic symptoms of hypertension in active service or continuous symptoms after service until over 15 years from service separation.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on in-service chronic symptoms are not met.

The weight of the competent and credible evidence establishes that the Veteran's hypertension was first diagnosed many years after active service and is not caused by any in-service event and is not related to active service.  The Board further finds the weight of the competent and credible evidence shows that the hypertension is not proximately due to or aggravated by a service-connected disability.  

The Veteran was afforded several VA examinations to obtain medical evidence as to the nature and etiology of the hypertension.  A September 2009 QTC VA examination report indicates that the Veteran reported being diagnosed with hypertension and this condition has existed for 5 years.  The VA examiner opined that the etiology of the hypertension is likely essential hypertension and there is no evidence of the Veteran having high blood pressure during his years in service.  The VA examiner further opined that it was less likely than not that the hypertension was secondary to the service-connected mid thoracic back pain as there is no correlation between back pain and hypertension that he was aware of.  

A May 2012 VA examination report indicates that the VA examiner opined that it was less likely than not that the hypertension was the result of the Veteran's military service as there was no evidence that the Veteran had hypertension prior to or during military service.  

The Board finds that the examinations are collectively adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

The Board finds the 2009 and 2012 VA medical opinion to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA physicians reviewed the claims folder including the service treatment records and the Veteran's medical history, and examined the Veteran before rendering the medical opinion.  The VA physicians provided  rationale for the opinions.  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez, 22 Vet. App. 295. 

There is no competent medical evidence of record indicating that the current hypertension is related to disease, injury, or other event in service or to a service-connected disability.  The Veteran himself has attempted to relate the hypertension  to his active service and to a service-connected disability.   As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of hypertension or cardiovascular disease falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology of the hypertension would require knowledge of the complexities of the cardiovascular systems and the various causes of unobservable hypertension, cardiovascular disease, and would involve objective clinical testing that the Veteran is not competent to perform.  The evidence does not establish that the Veteran has medical expertise.  

The Board finds that the weight of the competent and credible evidence establishes that the hypertension did not manifest in service, the Veteran did not have chronic or recurrent hypertension symptoms in service or soon after service, the hypertension first manifested over 15 years after service separation, and the hypertension is not medically related to injury or other incident of active service.  The Board finds that the weight of the competent and credible evidence establishes that the hypertension is not due to or aggravated by a service-connected disability.    

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A 10 percent disability rating under Diagnostic Code 5260 for chondromalacia patella of the left knee from September 12, 2008 to August 31, 2015 is granted.  

A 10 percent disability rating under Diagnostic Code 5260 for chondromalacia patella of the right knee from September 12, 2008 to August 31, 2015 is granted.  

Disability ratings in excess of 10 percent under Diagnostic Code 5260 and in excess of 30 percent under Diagnostic Code 5261 from September 12, 2008 to September 1, 2015 for chondromalacia patella of the left knee are denied.  

Disability ratings in excess of 10 percent under Diagnostic Code 5260 and in excess of 30 percent under Diagnostic Code 5261 from September 12, 2008 to September 1, 2015 for chondromalacia patella of the right knee are denied.  

An initial 10 percent rating, but no more, for a right hip disability is granted. 

An initial 10 percent rating, but no more, for a left hip disability is granted. 

Service connection for fibromyalgia is denied.  

Service connection for hypertension is denied.  


REMAND

Additional development is required before the Veteran's claim for service connection for headaches may be adjudicated.  Specifically, although the argument was never forwarded by the Veteran, a VA examiner in May 2012 stated that the Veteran's headaches could have been aggravated by his service-connected cervical spine disability.  Unfortunately, this statement is speculative, and is insufficient to warrant service connection.  However, the examiner should be asked to provide a more substantial opinion, if possible.  The Court has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  Disabilities that are proximately due to, or aggravated by, service-connected disease or injury, provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2015).  

As for the Veteran's TDIU claim, the Board is unable to adjudicate this claim until the above development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).
Moreover, since the Veteran's disability ratings have changed, it is appropriate for the RO to adjudicate this issue prior to Board adjudication.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Obtain all pertinent treatment records from the VA Medical Center in Fayetteville, North Carolina since July 2015, as well as from any VA facility from which the Veteran has received treatment for headaches.  

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. Return the claims file to the VA examiner who examined the Veteran in May 2012 (or if he or she is no longer available, a suitable replacement).  The examiner should review all new evidence of record, including the statements made by the Veteran, and provide an addendum to his previous opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's headaches are related to his active duty service or are proximately due to or aggravated by the service-connected cervical spine disability beyond the natural progression of the disease.  

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the Veteran should be scheduled for such an examination. 

The VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.   

3.  After the above action is completed, readjudicate the claims remaining on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


